Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the previous Office action, dated November 14, 2022, has been received. By way of this submission, Applicant has amended claim 1 and the specification. 
Claims 1-4, 6-7, 11, 13-14, 17-19, 21-22, 24-25 and 31-32 are currently pending in the application. Claims 6 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Claims 1-4, 7, 11, 13-14, 17-18, 21-22, 24-25 and 31-32 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 14, 2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 0040 on pages 8 and 9. 
Applicant's amendment to the specification has not fully addressed this issue. The link recited in the specification as amended is still capable of directing to an external site.
This objection is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
Independent claim 1 contains all of the limitations of dependent claim 14. As such, claim 14 does not further limit claim 1, which makes claim 14 an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1-3, 17, 22, 24-25, and 31-32 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT0O1777152 (ECHELON-2: A Comparison of Brentuximab Vedotin and CHP With Standard-of-care CHOP in the Treatment of Patients With CD30-positive Mature T-cell Lymphomas (ECHELON-2) [online] U.S. National Library of Medicine <URL https://clinicaltrials.gov/ct2/history/NCT01777152?V_51=View#StudyPageTop> version November 7, 2016, retrieved from the internet on May 24, 2022).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 11, 14, 17-18, 21-22, 24-25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCTO1777152 in view of Pro (J Clin Oncol. 2012 Jun 20;30(18):2190-6).
Applicant argues that a person of ordinary skill reading Clinical Trial NCTO1777152 in combination with Pro would not have known if the present therapy to treat a subject with a newly diagnosed or relapsed peripheral T cell lymphoma with the recited regimen would have been effective.
Applicant's arguments have been considered but are not found to be persuasive.
Both Clinical Trial NCTO1777152 and Pro are explicit in teaching that brentuximab vedotin is useful for treating anaplastic large-cell lymphoma, which is a type of peripheral T cell lymphoma according to Applicant's specification at para. 0005-0008. Pro is especially explicit in demonstrating that a combination of brentuximab vedotin, cyclophosphamide, doxorubicin and prednisone are useful in treating this type of cancer (Figure 3 of Pro).
Pro also teaches that brentuximab vedotin could be valuable as a potential treatment strategy for aggressive, CD30-positive, T-cell lymphomas (page 2196, left column, fourth paragraph). 
Based upon the prior art, a person of ordinary skill would have had at least a reasonable expectation of success in combining brentuximab vedotin, cyclophosphamide, doxorubicin and prednisone in order to treat peripheral T cell lymphoma. Obviousness does not require absolute predictability. MPEP 2143.02.
This rejection is therefore maintained.

Claims 1-4, 7, 11, 13-14, 17-18, 21-22, 24-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fasenmade (WO2018089890A1).
Applicant argues that a person of ordinary skill reading Fasanmade would not have known if the present therapy to treat a subject with a newly diagnosed or relapsed peripheral T cell lymphoma with the recited regimen would have been effective until the present disclosure.
Applicant's arguments have been considered but are not found to be persuasive.
Fasenmade teaches methods of treating a hematological cancer by administering one or more doses of an anti-CD30 antibody-drug conjugate (ADC) (para. 0005). Fasenmade also teaches that the patient may also be receiving concurrent chemotherapy with doxorubicin, cyclophosphamide, and prednisone (CHP) (para. 0007, 0027, and 0050, and claim 4).
Fasenmade further teaches that the ACD is brentuximab vedotin (para. 0009).
Fasenmade further teaches that the cancer to be treated is peripheral T cell lymphoma (para. 0020).
Fasenmade further teaches that the cancer to be treated is characterized by pathological activity of CD30+ cells (para. 0004), and that CD30 is associated with various lymphomas, including anaplastic large cell lymphoma (para. 0017).
Fasenmade is also explicit in teaching combinations of brentuximab vedotin and cyclophosphamide, doxorubicin, and prednisone (para. 0050).
Based upon the teachings of Fasenmade, a person of ordinary skill would have had at least a reasonable expectation of success in combining brentuximab vedotin, cyclophosphamide, doxorubicin and prednisone in order to treat peripheral T cell lymphoma. Obviousness does not require absolute predictability. MPEP 2143.02. Prophetic examples do not make the disclosure nonenabling. MPEP 2164.08(b).
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fanale (J Clin Oncol. 2014 Oct 1;32(28):3137-43) teaches a combination of brentuximab vedotin and cyclophosphamide, doxorubicin, and prednisone for the treatment of newly diagnosed patients with CD30+ peripheral T-cell lymphoma (abstract and page 3142, right column, last paragraph: "Combining brentuximab vedotin with CHP provided an encouraging signal of activity, a manageable safety profile, and no treatment-related mortality. These data raise the possibility that BV+CHP may provide improved outcomes over standard CHOP in patients with CD30+ PTCL...").

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644        

/AMY E JUEDES/            Primary Examiner, Art Unit 1644